Citation Nr: 0511998	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  01-08 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diverticulitis, 
post hemicolectomy.  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

3.  Entitlement to service connection for epididymitis.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
benefits sought.  The veteran subsequently perfected this 
appeal.  

A hearing before the undersigned sitting at the RO was held 
in January 2005.  A transcript of that hearing is associated 
with the claims folder.  

The issue of entitlement to service connection for 
diverticulitis, status post hemicolectomy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The January 2005 travel board hearing transcript notes that 
the issues of service connection for degenerative joint 
disease of the lumbar spine and epididymitis were being 
withdrawn at the hearing, as was indicated in the prehearing 
conference.  






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2004).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  See 38 C.F.R. § 20.204(b) (2004).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a) (2004).  

The January 2005 travel board hearing transcript notes that 
the issues of service connection for degenerative joint 
disease of the lumbar spine and epididymitis were being 
withdrawn at the hearing, as was indicated in the prehearing 
conference.  As the appeal with respect to these issues has 
been withdrawn, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal concerning 
issues numbered 2 and 3 and they are dismissed.  


ORDER

The appeal regarding entitlement to service connection for 
degenerative joint disease of the lumbar spine is dismissed.

The appeal regarding entitlement to service connection for 
epididymitis is dismissed.  


REMAND

The veteran contends that he is entitled to service 
connection for a gastrointestinal disability, characterized 
as diverticulitis, status post hemicolectomy.  

The record contains evidence of a current disability.  VA 
treatment records show that the veteran has undergone various 
surgical procedures due to diverticulitis.  The veteran 
testified that he had stomach problems beginning during 
active military service in February 1972 and that these 
problems continued off and on throughout service.  He 
reported that he has had continued problems since service and 
was not diagnosed correctly until surgery in 1992.  Service 
medical records show that the veteran was seen with 
complaints of nausea, vomiting, and diarrhea in February 1972 
and impression was flu syndrome.  He was seen in July 1972 
for flu syndrome and in October 1972 with complaints of 
diarrhea and stomach cramps.  On examination for separation 
in August 1974, the gastrointestinal system was reported as 
normal; external hemorrhoids were noted.  A December 1999 
statement from a VA physician in the gastroenterology clinic 
(Dr. R.) indicates the veteran's "current disability likely 
stems from what retrospectively seems to be recurrent 
diverticulitis which began while in the service in 1974" and 
a December 2002 statement from Dr. R. indicates "it seems 
likely that [the veteran] has had constipating irritable 
bowel syndrome since his time in the military."  The Board 
notes, however, that the opinions from Dr. R. appear to be 
based on history reported by the veteran, which is not 
necessarily corroborated by service medical records.  

Given the foregoing, the Board concludes that the 
requirements of 38 C.F.R. § 3.159(c)(4)(i) are sufficiently 
met to warrant a VA examination and request for an opinion 
regarding the etiology of the veteran's claimed disability.  

Accordingly, this case is REMANDED as follows:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and probable 
etiology of any currently diagnosed 
gastrointestinal disability.  All 
required tests and studies should be 
performed.  The claims folder must be 
available for review in connection with 
the examination.  

The examiner is requested to review the 
claims folder in detail, to include the 
veteran's service medical records and the 
December 1999 and December 2002 opinions 
from Dr. R., and to provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed gastrointestinal disability is 
related to the veteran's active military 
service or events therein.  

All findings, and reasons and bases 
therefore, should be set forth in detail.  
It would be helpful if the examiner would 
refer to supporting documents in the 
record.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
diverticulosis, status post 
hemicolectomy.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


